Exhibit 10.1




STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this "Agreement"), dated as of September 22,
2014, is entered into between C. STEPHEN GUYER, an individual (the "Buyer"), and
EPIC MINERAL RESOURCES, INC., a Colorado limited corporation (the "Seller").

WHEREAS, Seller owns 361,198,924 shares of Class B common stock, par value
$0.001 per share (the "Shares"), of Colorado Goldfields, Inc., a Colorado
corporation (the "Company"); and

WHEREAS, Seller wishes to sell to Buyer, and Buyer wishes to purchase from
Seller, the Shares, subject to the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:



1.

Purchase and Sale. Subject to the terms and conditions set forth herein, at the
Closing (as defined in Section ), Seller shall sell, transfer and assign to
Buyer, and Buyer shall purchase from Seller, all of Seller's right, title and
interest in and to the Shares. The aggregate purchase price for the Shares shall
be $10,000 (the "Purchase Price").



2.

Closing. Subject to the terms and conditions contained in this Agreement, the
purchase and sale of the Shares contemplated hereby shall take place at a
closing to be mutually determined by the parties hereto (the "Closing"). At the
Closing, Seller shall deliver to Buyer a stock certificate evidencing the
Shares, free and clear of all Encumbrances (as defined herein), duly endorsed in
blank or accompanied by stock powers or other instruments of transfer duly
executed in blank, and Buyer shall deliver to Seller an original executed
promissory note in the principal amount of the Purchase Price.



3.

Representations and Warranties of Seller. Seller hereby represents and warrants
to Buyer as follows:



(a)

This Agreement has been duly executed and delivered by Seller and constitutes
Seller's legal, valid and binding obligation, enforceable against Seller in
accordance with its terms.



(b)

The Shares have been duly authorized, are validly issued, fully paid and
non-assessable, and are owned of record and beneficially by Seller, free and
clear of all liens, pledges, security interests, charges, claims, encumbrances,
agreements, options, voting trusts, proxies and other arrangements or
restrictions of any kind ("Encumbrances"). Upon consummation of the transactions
contemplated by this Agreement, Buyer shall own the Shares, free and clear of
all Encumbrances.



4.

Representation and Warranties of Buyer.



(a)

This Agreement has been duly executed and delivered by Buyer and this Agreement
constitutes a legal, valid and binding obligation of Buyer enforceable against
Buyer in accordance with its terms.



(b)

Buyer is acquiring the Shares solely for its own account for investment purposes
and not with a view to, or for offer or sale in connection with, any
distribution thereof. Buyer acknowledges that the Shares are not registered
under the Securities Act of 1933, as amended, or any state securities laws, and
that the Shares may not be transferred or sold except pursuant to the
registration provisions of the Securities Act of 1933, as amended or pursuant to
an applicable exemption therefrom and subject to state securities laws and
regulations, as applicable.



5.

Further Assurances. Following the Closing, each of the parties hereto shall
execute and deliver such additional documents, instruments, conveyances and
assurances, and take such further actions as may be reasonably required to carry
out the provisions hereof and give effect to the transactions contemplated by
this Agreement.



6.

Entire Agreement; Amendment. This Agreement constitutes the sole and entire
agreement of the parties to this Agreement with respect to the subject matter
contained herein, and supersedes all prior and contemporaneous understandings,
agreements, representations and warranties, both written and oral, with respect
to such subject matter.  This Agreement may only be amended, modified or
supplemented by an agreement in writing signed by each party hereto.



7.

Governing Law. This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Colorado without giving effect to any
choice or conflict of law provision or rule.



8.

Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.




IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement on the date first written above.

SELLER:


EPIC MINERAL RESOURCES, INC.

 

 

By: /s/ Shannon P. Murphy

       Shannon P. Murphy, President




BUYER:


 

/s/ C. Stephen Guyer

C. Stephen Guyer


